Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


  SOFIA ACOSTA, an individual,

         Plaintiff,

  vs.

  COSTA DEL SOL GOLF CLUB INC.,
  a Florida Corporation,

        Defendant.
  _____________________________________/

                                           COMPLAINT

         1.      Plaintiff, SOFIA ACOSTA (hereinafter referred to as “Plaintiff” and

  “ACOSTA”), was an employee of Defendant, COSTA DEL SOL GOLF CLUB INC., a Florida

  Corporation (hereinafter “Defendant” or “COSTA DEL SOL GOLF CLUB”), and brings this

  action against Defendant for alleged sex/gender discrimination and retaliation in violation of

  Title VII of the Civil Rights Act, 42 U.S.C. §2000 et seq.

         2.      At all times material to this action, ACOSTA has been an individual residing in

  Miami-Dade County, Florida, within the jurisdiction of this Court.

         3.      COSTA DEL SOL GOLF CLUB is a Florida Corporation that at all times material

  to this action has owned and/or operated a golf course and club in Miami-Dade County, Florida

  located at 100 Costa Del Sol Blvd., Doral, Florida 33178, within the jurisdiction of this Court.

         4.      Jurisdiction is conferred on this Court by 28 U.S.C. §1337 and 42 U.S.C. §2000.

         5.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a substantial

  part of the events giving rise to this action occurred in Miami-Dade County, within the




                                                   1
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 2 of 19



  jurisdiction of the United States District Court for the Southern District of Florida.

         6.      In approximately August 2019, when ACOSTA was Eighteen (18) years of age,

  COSTA DEL SOL GOLF CLUB hired Plaintiff as a Desk Attendant.

         7.      Between approximately August 2019 and February 2020, ACOSTA was

  employed by COSTA DEL SOL GOLF CLUB as a Desk Attendant based upon a regular rate of

  approximately $11.00 per hour.

         8.      At all times material to this action, ACOSTA was an employee of COSTA DEL

  SOL GOLF CLUB within the meaning of Title VII, 42 U.S.C. §2000e(f).

         9.      At all times material to this action, COSTA DEL SOL GOLF CLUB was

  ACOSTA’S employer within the meaning of Title VII, 42 U.S.C. §2000e(b).

         10.     At all times material to this action between approximately August 2019 and

  February 2020, ACOSTA satisfactorily performed her essential duties for COSTA DEL SOL

  GOLF CLUB.

         11.     In approximately December 2019 or January 2020, Andrea Gonzalez was hired by

  COSTA DEL SOL GOLF CLUB as its Assistant Manager, and along with Defendant’s General

  Manager, Julio (a/k/a Cesar) Brenes, Gonzalez was one of ACOSTA’s supervisors.

         12.     Between approximately January 2020 and continuing until late February 2020,

  Gonzalez subjected ACOSTA to unwanted harassment and discrimination because of

  ACOSTA’s sex/gender, Female, and Gonzalez regularly made derogatory, sexist remarks

  towards ACOSTA while Gonzalez frequently spoke to ACOSTA in a condescending manner

  multiple times each week on a regular and recurring basis—which sex/gender harassment and

  discrimination by Gonzalez ACOSTA objected to—including but not limited to, by way of

  example, the following discriminatory conduct by Gonzalez:




                                                    2
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 3 of 19



                 (a) shortly after their initial introduction at work, Gonzalez stated to
          ACOSTA’s supervisor, Brandon Brenes, that Gonzalez was “not going to deal”
          with ACOSTA and another day—while in the presence of one of COSTA DEL
          SOL GOLF CLUB’s customers—Gonzalez asked if ACOSTA “was a virgin,"
          followed by Gonzalez calling ACOSTA a “prude,” again in front of one of
          Defendant’s customers.

                  (b) Gonzalez frequently told men in the workplace that she “didn't like
          working with girls” and that Gonzalez preferred to hire a man for ACOSTA’s
          position because Gonzalez “got along with guys better.”

                 (c) Gonzalez routinely made passive aggressive comments towards
          ACOSTA and belittled ACOSTA while Gonzalez also regularly refused to help
          carry out necessary work tasks if ACOSTA asked Gonzalez about those tasks but
          Gonzalez would seemingly instantly handle tasks if Gonzalez was asked to
          address the same issue by one of ACOSTA’s male co-workers including but not
          necessarily limited to, by way of example, male employee Samuel Palacios.

          13.     In or around January 2020, Gonzalez implemented a new “uniform policy” at

  COSTA DEL SOL GOLF CLUB that prohibited employees from wearing leggings or tracksuits

  despite (a) the fact that ACOSTA had been wearing leggings at work for approximately five (5)

  months since Plaintiff was first hired by Defendant; and (b) Defendant’s General Manager, Julio

  Brenes, having told ACOSTA directly that leggings were acceptable workplace attire.

          14.     When ACOSTA asked Gonzalez in or around February 2020 why Gonzalez was

  allowing male employees to wear tracksuits after the new “uniform policy” was being enforced

  with respect to ACOSTA and Female employees but not Male employees, Gonzalez replied:

  "But they’re boys. You can’t just show up here showing your ass and ‘toto’ everywhere,”

  referring to Plaintiff’s vagina.

          15.     On more than a dozen or more occasions between approximately January 2020

  and February 2020, ACOSTA complained to one her Supervisors, Brandon Brenes—COSTA

  DEL SOL GOLF CLUB’s Lead Pro Shop Attendant—about Andrea Gonzalez’s sex/gender

  harassment and discrimination against Plaintiff and other Female employees because of their




                                                3
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 4 of 19



  sex/gender, including but not necessarily limited to ACOSTA reporting to Brandon Brenes:

  Gonzalez’s condescending attitude towards Plaintiff; Gonzalez’s demeaning, sexist comments

  about ACOSTA as a woman and how Plaintiff could not wear the same things as a man in the

  workplace; Gonzalez asking ACOSTA if Plaintiff was a virgin; Gonzalez’s preference for and

  lenience toward male employees at COSTA DEL SOL GOLF CLUB; the culture of sexism

  against Female employees at COSTA DEL SOL GOLF CLUB that Gonzalez fostered without

  Defendant’s management taking action to stop it from continuing; and frequent and persistent

  criticism by Gonzalez about ACOSTA’s work and Plaintiff’s personality.

         16.    Similarly, on a total of approximately three (3) occasions between January 2020

  and late February 2020, ACOSTA complained to COSTA DEL SOL GOLF CLUB’s General

  Manager, Julio Brenes, about Andrea Gonzalez’s sex/gender harassment and discrimination

  against Plaintiff and other Female employees.

         17.    Significantly, Julio Brenes agreed that he had observed the pattern of Andrea

  Gonzalez’s discriminatory conduct against ACOSTA based upon Plaintiff’s sex/gender, Female,

  but COSTA DEL SOL GOLF CLUB failed to take remedial action to address Gonzalez’s

  discrimination.

         18.    In approximately January 2020, COSTA DEL SOL GOLF CLUB reduced

  ACOSTA’s weekly hours after several of Plaintiff’s complaints to Defendant about Andrea

  Gonzalez’s sex/gender harassment and discrimination.

         19.    On February 21, 2020, Gonzalez refused to acknowledge ACOSTA’s presence in

  the morning at work, and while Gonzalez made a phone call that morning from within her office,

  ACOSTA heard Gonzalez loudly talking about Plaintiff and exclaiming that ACOSTA was




                                                  4
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 5 of 19



  reportedly “showing [her] my ass everywhere” in the pants Plaintiff was wearing that day—even

  though Plaintiff’s pants were long culottes which were appropriate, business attire.

         20.     Later on February 21, 2020, ACOSTA made a final complaint to COSTA DEL

  SOL GOLF CLUB’s General Manager, Julio Brenes, about Andrea Gonzalez’s sex/gender

  harassment and discrimination against Plaintiff because of ACOSTA’s gender/sex, Female.

         21.     However, instead of taking remedial action to help ACOSTA, COSTA DEL SOL

  GOLF CLUB terminated Plaintiff’s employment on February 21, 2020 in retaliation for

  ACOSTA’s repeated complaints about Gonzalez’s alleged harassment and discrimination

  because of ACOSTA’s sex/gender, Female.

         22.     The reasons proffered by and relied upon by COSTA DEL SOL GOLF CLUB for

  terminating ACOSTA’s employment were false and known to be false by COSTA DEL SOL

  GOLF CLUB and instead were a pretext for sex/gender discrimination and retaliation against

  ACOSTA in violation of Title VII.

         23.     All conditions precedent to the institution of the claims in this Complaint under

  Federal law have either occurred or been waived.

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

         24.     On or around April 18, 2020, ACOSTA dual filed a Charge of Discrimination

  against COSTA DEL SOL GOLF CLUB with the United States Equal Employment Opportunity

  Commission (EEOC) and the Florida Commission on Human Relations (FCHR) alleging

  sex/gender discrimination as well as retaliation in violation of Title VII of the Civil Rights Act,

  42 U.S.C. §2000 et seq. and the Florida Civil Rights Act (FCRA), F.S. §760.01 et seq. A copy

  of ACOSTA’s EEOC Charge, Charge No. 510-2020-03522, is attached hereto as Exhibit A.




                                                  5
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 6 of 19



         25.     On or around July 23, 2020, the EEOC issued a Notice of Right to Sue to

  ACOSTA, see Exhibit B, which Notice was received by the undersigned counsel for Plaintiff via

  e-mail from the EEOC.

         26.     This Complaint is being filed with the Court within Twenty-Nine (29) days of

  receipt on July 23, 2020 of the Notice of Right to Sue in connection with Charge No. 510-2020-

  03522 and Plaintiff has exhausted all administrative remedies on the Title VII claims pled in this

  Complaint.

         27.     All conditions precedent to the institution of this action under Federal law have

  either occurred or been waived.

                                       COUNT I
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
        42 U.S.C. §2000e ET SEQ. - UNLAWFUL SEX/GENDER DISCRIMINATION

         Plaintiff, SOFIA ACOSTA, reasserts and reaffirms the allegations of Paragraphs 1

  through 27 as if fully set forth herein and further states that this is an action against COSTA DEL

  SOL GOLF CLUB INC. for Sex/Gender discrimination in violation of Title VII of the Civil

  Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq.

         28.     Title VII of the Civil Rights Act of 1964, as amended, provides that it is unlawful

  for an employer to “discharge any individual, or otherwise to discriminate against any individual

  with respect to his compensation, terms, conditions, or privileges of employment, because of

  such individual’s … sex ...” 42 U.S.C. §2000e-2(a)(1).

         29.     At all times material to this action, COSTA DEL SOL GOLF CLUB had fifteen

  (15) or more employees for each working day in each of twenty (20) or more calendar weeks in

  the current or preceding calendar year within the meaning of 42 U.S.C. §2000e(b).




                                                  6
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 7 of 19



         30.     Throughout the course of ACOSTA’s employment with COSTA DEL SOL

  GOLF CLUB between approximately January 2020 and February 2020, ACOSTA was subjected

  to: (a) unwelcome harassment and discrimination by Andrea Gonzalez because of ACOSTA’s

  sex/gender, Female, which was continuing, severe, and pervasive, and that constituted a hostile

  work environment; and (b) disparate treatment by Andrea Gonzalez because of ACOSTA’s

  sex/gender, Female, all in violation of in violation of 42 U.S.C. §2000e-2(a)(1) & (2).

         31.     COSTA DEL SOL GOLF CLUB’s management knew about the unlawful

  gender/sex harassment and discrimination because of ACOSTA’s repeated complaints about

  Andrea Gonzalez’s discriminatory conduct against ACOSTA because of her sex/gender, Female,

  but Defendant failed to take appropriate corrective action to address the unlawful conduct against

  ACOSTA.

         32.     As a result of COSTA DEL SOL GOLF CLUB’s failure to take prompt remedial

  action in response to the internal complaints that ACOSTA made to Defendant’s management,

  ACOSTA was subjected to further harassment and discrimination because of ACOSTA’s

  sex/gender, Female, which inappropriate conduct continued through late February 2020 in

  violation of 42 U.S.C. §2000e-2(a)(1) & (2).

         33.      COSTA DEL SOL GOLF CLUB’s disparate treatment of ACOSTA was so

  severe and pervasive that it altered, the terms, conditions, and privileges of ACOSTA’S

  employment with Defendant.

         34.     On or around February 21, 2020, COSTA DEL SOL GOLF CLUB terminated

  ACOSTA’s employment because of ACOSTA’s gender/sex, Female, for one or more proffered

  reasons that were false and known to be false by Defendant at the time of Plaintiff’s termination.




                                                  7
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 8 of 19



         35.     A motivating factor behind COSTA DEL SOL GOLF CLUB’s termination of

  ACOSTA’s employment in February 2020 was Plaintiff’s sex/gender, Female, in violation of 42

  U.S.C. §2000e-2(a)(1).

         36.     COSTA DEL SOL GOLF CLUB’s violations of ACOSTA’s rights under Title

  VII of the Civil Rights Act of 1964, as amended, were intentional and were done with malice and

  reckless disregard for ACOSTA’s rights as guaranteed under the laws of the United States. As

  such, ACOSTA is entitled to punitive damages against COSTA DEL SOL GOLF CLUB

  pursuant to 42 U.S.C. §1981a(a)(1).

         37.     ACOSTA has suffered lost earnings and employment benefits, emotional distress,

  loss of self-esteem, and other injuries as a direct result of COSTA DEL SOL GOLF CLUB’s

  violations of 42 U.S.C. §2000e-2(a)(1) & (2).

         38.     Pursuant to 42 U.S.C. §2000e-5(k), ACOSTA is entitled to recover her reasonable

  attorneys’ fees and costs from COSTA DEL SOL GOLF CLUB.

         WHEREFORE, Plaintiff, SOFIA ACOSTA, demands judgment against Defendant,

  COSTA DEL SOL GOLF CLUB INC., for back pay, employment benefits, other compensation

  including bonuses, compensatory damages, equitable relief including but not limited to front pay,

  punitive damages, injunctive relief, interest, attorney’s fees, costs, expert fees and such other and

  further relief as this Honorable Court deems proper.

                                  COUNT II
     RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                        1964, 42 U.S.C. §2000e ET SEQ.

         Plaintiff, SOFIA ACOSTA, reasserts and reaffirms the allegations of Paragraphs 1

  through 27 as if fully set forth herein and further states that this is an action against COSTA DEL




                                                   8
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 9 of 19



  SOL GOLF CLUB INC. for Retaliation in violation of Title VII of the Civil Rights Act of 1964,

  as amended, 42 U.S.C. §2000e-3.

         39.     Pursuant to 42 U.S.C. §2000e-3(a), “[i]t shall be an unlawful employment

  practice for an employer to discriminate against any of his employees …. because [the

  employee] has opposed any practice made an unlawful employment practice by this subchapter,

  or because he has made a charge, testified, assisted, or participated in any manner in an

  investigation, proceeding, or hearing under this subchapter.”

         40.     When ACOSTA objected between approximately January 2020 and February

  2020 to unwanted harassment and discrimination by Andrea Gonzalez because of ACOSTA’s

  gender/sex, Female—which conduct of Gonzalez the Plaintiff reasonably and in good faith

  believed was illegal—ACOSTA engaged in protected activity within the meaning of Title VII,

  42 U.S.C. §2000e-3(a).

         41.     Similarly, when ACOSTA complained to Brandon Brenes and Julio Brenes on

  multiple occasions between approximately January 2020 and February 2020 about the

  harassment and discrimination by Andrea Gonzalez against ACOSTA because of Plaintiff’s

  gender/sex, Female—which conduct of Gonzalez the Plaintiff reasonably and in good faith

  believed was illegal—ACOSTA engaged in protected activity within the meaning of Title VII,

  42 U.S.C. §2000e-3(a).

         42.     Between approximately January 2020 and February 2020, ACOSTA reasonably

  and in good faith believed she was being subjected to (a) unlawful harassment and discrimination

  by Andrea Gonzalez because of Plaintiff’s, gender/sex, Female; and (b) disparate treatment by

  COSTA DEL SOL GOLF CLUB because of Plaintiff’s gender/sex, Female, as a result of which

  ACOSTA made repeated complaints to Defendant’s management about this gender/sex-based




                                                  9
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 10 of 19



  harassment and discrimination, such that Plaintiff engaged in protected activity within the

  meaning of Title VII, 42 U.S.C. §2000e-3(a).

         43.     COSTA DEL SOL GOLF CLUB began intentionally retaliating against ACOSTA

  in or around late January 2020 following ACOSTA’S objections to and complaints about the

  harassment and discrimination by Andrea Gonzalez because of ACOSTA’s gender/sex, Female,

  including but not necessarily limited to COSTA DEL SOL GOLF CLUB (a) reducing Plaintiff’s

  work hours; and (b) ultimately terminating Plaintiff’s employment in late February 2020, in

  violation of 42 U.S.C. §2000e-3(a).

         44.     COSTA DEL SOL GOLF CLUB’s unlawful retaliation against ACOSTA was

  sufficiently severe and pervasive that it altered the terms, conditions and privileges of

  ACOSTA’s employment with COSTA DEL SOL GOLF CLUB, in violation of 42 U.S.C.

  §2000e-3(a).

         45.     On or around February 21, 2020, COSTA DEL SOL GOLF CLUB terminated

  ACOSTA’s employment in retaliation for ACOSTA’s repeated complaints about and objections

  to the harassment and discrimination because of ACOSTA’s gender/sex, Female, which Plaintiff

  harassment and discrimination reasonably and in good faith believed was illegal, in violation of

  42 U.S.C. §2000e-3(a).

         46.     The fact that ACOSTA engaged in activity protected by Title VII—by, inter alia,

  (a) objecting to the harassment and discrimination because of Plaintiff’s sex/gender, Female, to

  which ACOSTA was subjected by Andrea Gonzalez; and (b) complaining on multiple occasions

  to COSTA DEL SOL GOLF CLUB’s management between January 2020 and February 2020

  about the unwanted harassment and discrimination because of Plaintiff’s sex/gender, Female,

  which Plaintiff reasonably and in good faith believed was illegal—was a motivating factor




                                                 10
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 11 of 19



  behind COSTA DEL SOL GOLF CLUB’s termination of ACOSTA’s employment in February

  2020, in violation of 42 U.S.C. §2000e-3(a).

         47.      COSTA DEL SOL GOLF CLUB’s unlawful retaliation against ACOSTA was

  intentional and done with malice and reckless disregard for ACOSTA’S rights as guaranteed

  under Title VII. As such, ACOSTA is entitled to punitive damages against COSTA DEL SOL

  GOLF CLUB pursuant to 42 U.S.C. §1981a(a)(1).

         48.     As a direct and proximate result of COSTA DEL SOL GOLF CLUB’s unlawful

  retaliation against ACOSTA, Plaintiff has suffered damages and was deprived of job-related

  economic benefits, all in amounts to be established at trial, including suffering a loss of earnings,

  emotional distress, loss of self-esteem, and other injuries as a direct result of COSTA DEL SOL

  GOLF CLUB’s violations of 42 U.S.C. §2000e-3(a).

         49.     Pursuant to 42 U.S.C. §2000e-5(k) and §1988(b), ACOSTA is entitled to recover

  her reasonable attorneys’ fees and costs from COSTA DEL SOL GOLF CLUB.

         WHEREFORE, Plaintiff, SOFIA ACOSTA, demands judgment against Defendant,

  COSTA DEL SOL GOLF CLUB INC., for back pay, employment benefits, other compensation

  including bonuses, compensatory damages, equitable relief including but not limited to front pay,

  punitive damages, injunctive relief, interest, attorney’s fees, costs, expert fees and such other and

  further relief as this Honorable Court deems proper.



                                      JURY TRIAL DEMAND

         SOFIA ACOSTA demands trial by jury on all issues so triable.




                                                   11
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 12 of 19



  Dated: August 21, 2020             Respectfully submitted,


                               By:   KEITH M. STERN
                                     Keith M. Stern, Esquire
                                     Florida Bar No. 321000
                                     E-mail: employlaw@keithstern.com
                                     LAW OFFICE OF KEITH M. STERN, P.A.
                                     One Flagler
                                     14 NE 1st Avenue, Suite 800
                                     Miami, Florida 33132
                                     Telephone: (305) 901-1379
                                     Attorneys for Plaintiff




                                       12
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 13 of 19




                    EXHIBIT A
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 14 of 19


                                                           510-2020-03522
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 15 of 19


                                                          510-2020-03522
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 16 of 19




                    EXHIBIT B
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 17 of 19
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 18 of 19
Case 1:20-cv-23487-DPG Document 1 Entered on FLSD Docket 08/21/2020 Page 19 of 19
